Title: To James Madison from David Montagu Erskine, 19 March 1807
From: Erskine, David Montagu
To: Madison, James



Sir,
Washington March 19th: 1807

I have the Honor to acknowledge the Receipt of your Letter of the 15th: Instant relative to the Schooner Morning Star of Providence, as also a Protest made by the Master and other Persons formerly belonging to the above mentioned Schooner.
I have forwarded those Documents to the Admiral commanding His Majesty’s Ships on the Halifax Station, and will have the Honor of communicating to you such Answer as I may receive.  With the highest Respect and Consideration, I have the Honor to be Sir, your most obedient humble Servant

D. M. Erskine

